Citation Nr: 1226635	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis. 

2.  Entitlement to service connection for neurodermatitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held in November 2009.  The hearing transcript is associated with the claims folder.

In an April 2010 decision, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In addition to his service-connected posttraumatic stress disorder (PTSD), the Veteran has also been diagnosed with anxiety and depression.

2.  The symptomatology of the Veteran's acquired psychiatric disability other than PTSD, to include anxiety, cannot clearly be distinguished from that of his service-connected PTSD and is reasonably shown to be proximately due to or the result of service-connected PTSD.

3.  In addition to his service-connected lichen simplex chronicus, the Veteran has also been diagnosed with neurodermatitis.

4.  The symptomatology of the Veteran's neurodermatitis, cannot clearly be distinguished from that of his service-connected lichen simplex chronicus.


CONCLUSIONS OF LAW

1.  Service connection is warranted for acquired psychiatric disorder, to include anxiety neurosis, as part of the Veteran's already service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

2.  Service connection is warranted for neurodermatitis, as part of the Veteran's already service-connected lichen simplex chronicus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to grant the claims, further assistance is unnecessary to aid the Veteran in substantiating his service connection claims.  

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service-connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis.

Factual Background and Analysis

The Veteran claims that his acquired psychiatric disorders, to include PTSD and anxiety neurosis, result from when he came under enemy fire while performing field duties in a combat zone in Vietnam.

As a result of these claimed stressors, the Board in its April 2010 remand, instructed the Veteran to undergo a VA psychiatric examination to confirm whether those claimed stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

On VA examination in February 2011, the Veteran was diagnosed with PTSD which was most likely caused by his claimed stressor of fear of hostile military (combat in Vietnam).  The examiner also noted that the Veteran's symptoms of depression were related to his PTSD.

As a result of this VA examination, in a May 2012 rating decision granted service connection for PTSD.  

In this case, the Board observes that the Veteran's service connection claim is unusual in that he is already service-connected for PTSD.  However, the record reflects that the Veteran has had multiple psychiatric diagnoses including the already service-connected PTSD as well as depression and anxiety neurosis.

The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

While there is no definitive opinion on whether the Veteran's current anxiety disorder symptomatology is attributable to the Veteran's service-connected PTSD, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran's anxiety is part and parcel of any psychiatric disorder however diagnosed.

Additionally, the February 2011 VA examiner determined that the Veteran's depression not otherwise specified was related to the Veteran's chronic PTSD.

In view of the foregoing, the Board finds that the symptomatology of the Veteran's acquired psychiatric disorder, to include anxiety neurosis cannot clearly be distinguished from that of his service-connected PTSD.  Therefore, service connection is warranted for acquired psychiatric disorder, to include anxiety neurosis.  However, as detailed above, the practical effect of this decision is that all of the Veteran's psychiatric impairment is to be attributable to the already service-connected PTSD.

II.  Entitlement to service connection for neurodermatitis.

In the April 2010 decision, the Board reopened the Veteran's claim for neurodermatitis, to include as due to herbicide exposure, based on the Veteran's testimony from the Veteran and his spouse in November 2009 which alleged that the onset of his skin itching during service and/or immediately thereafter.

Service treatment records reflected one episode of treatment for groin rash in September 1971.  A September 1979 VA Compensation and Pension (C&P) examination report reflected diagnosis of neurodermatitis.  At that time, the Veteran placed the onset of his symptoms to "1973 or 74."

As a result of the April 2010 remand instructions, the Veteran underwent a VA examination in December 2010 for skin disease.  The examiner opined that after a review of the medical records, taking a history and performing a physical examination, the Veteran's lichen simplex chronicus was at least as likely as not first manifest in service and/or was casually related to events in the service to include his wartime service in a tropical environment.  The examiner noted that service treatment records noted treatment for a rash in the groin area in September 1971 that was consistent with his current physical condition and his history.  There was ongoing medical documentation to support that this had been a chronic ongoing condition for many years to include the 1979 Report of Medical disability examination and VA medical records.  The examiner also noted that lichen simplex chronicus, "or circumscribed neurodermatitis" was an exzematous eruption that was created by habitual scratching of a single localized area.

As a result of this VA examination, in a May 2012 rating decision granted service connection for lichen simplex chronicus.  

In this case, the Board observes that the Veteran's service connection claim for neurodermatitis is unusual in that he is already service- connected for lichen simplex chronicus.  

As noted above, per Clemons, the Court has held that the scope of a skin disability claim includes any skin disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, supra.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban, supra.  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current dermatological impairment is to be recognized as originating from his service-connected disability.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider, supra.

The December 2010 VA examiner specifically noted that lichen simplex chronicus, the Veteran's service-connected disability, is also known as "circumscribed neurodermatitis".  Thus, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran's neurodermatitis is part and parcel of any skin disorder however diagnosed.

In view of the foregoing, the Board finds that the symptomatology of the Veteran's neurodermatitis cannot clearly be distinguished from that of his service-connected lichen simplex chronicus.  Therefore, service connection is warranted for neurodermatitis.  However, as detailed above, the practical effect of this decision is that all of the Veteran's dermotalogical impairment is to be attributable to the already service-connected lichen simplex chronicus.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety neurosis is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to service connection for an acquired psychiatric disability, to include anxiety neurosis is granted, subject to governing criteria applicable to the payment of monetary benefits.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


